Filed 7/15/15 Everett v. Mountains Recreation & Conservancy Authority CA2/8
                  NOT TO BE PUBLISHED IN THE OFFICIAL REPORTS
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.


              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA

                                     SECOND APPELLATE DISTRICT

                                                 DIVISION EIGHT


DANNY EVERETT et al.,                                                B254753

         Plaintiffs and Appellants,                                  (Los Angeles County
                                                                     Super. Ct. No. BC466880)
         v.

MOUNTAINS RECREATION AND
CONSERVANCY AUTHORITY,

         Defendant and Respondent.


         APPEAL from a judgment of the Superior Court of Los Angeles County.
Anthony J. Mohr and James C. Chalfant, Judges. Affirmed.


         Law Offices of David R. Greifinger, David R. Greifinger; Goldstein Legal
Services, Howard A. Goldstein; Arias, Ozzello & Gignac, Mark A. Ozzello, Mike Arias
and Arnold Wang for Plaintiffs and Appellants.


         Gilchrist & Rutter, Thomas W. Casparian and Yen N. Hope for Defendant and
Respondent.


                                ___________________________________
       Plaintiff, putative class representative and appellant Danny Everett, appeals from
a judgment of dismissal after an order sustaining a demurrer to a class action complaint.
The paramount issue on appeal is whether the Mountains Recreation and Conservancy
Authority (MRCA) is unlawfully imposing administrative penalties –– in substantive
effect fines for moving traffic violations –– on motor vehicle owners. Everett alleges the
monetary penalties are being imposed on vehicle owners based on evidence obtained
from an automated video camera traffic enforcement system that is operating in violation
of the Vehicle Code. He alleges that the evidence supporting MRCA’s penalties consists
of no more than an image of a license plate, and does not show the actual driver who
committed the moving traffic violation as required by the Vehicle Code. We hold that
the MRCA’s automated video camera traffic enforcement system is not operating in
violation of the Vehicle Code.
                                          FACTS
       As always in reviewing a ruling on a demurrer, we accept as true all properly
pleaded facts, as well as facts which are subject to judicial notice, but not deductions or
conclusions of law or fact. (See, e.g., Zelig v. County of Los Angeles (2002) 27 Cal. 4th
1112, 1126.) In accord with these principles, the facts in Everett’s case, as settled in the
context of his pleading and MRCA’s demurrer, are as follows.
Background
       The Conservancy is a public entity formed by a “joint exercise of powers
agreement” (see Gov. Code, § 6502) between the Santa Monica Mountains Conservancy,
a public agency within the state’s Natural Resources Agency (see Pub. Res. Code,
§ 33200 et seq.), and two local recreation and park districts (see Pub. Res. Code, § 5780
et seq.), the Conejo Recreation and Park District, and the Rancho Simi Recreation and
Park District. Under the terms of the joint exercise of powers agreement, MRCA has
been given designated powers to manage a number of parkland properties for the three




                                              2
contracting agencies. In short, three public agencies which own parkland property
created a fourth public agency to manage their properties.1
       In 2003, MRCA adopted an ordinance establishing rules, regulations and
punishments for the parklands under its control. During the following years, MRCA
regularly amended its ordinance. In 2010, MRCA adopted the form of its ordinance
which is at issue in Everett’s current case and which is known as the “Mountains
Recreation and Conservancy Authority Park Ordinance” (hereafter the MRCA
Ordinance). The MRCA Ordinance governs such matters as park hours, smoking and
fire restrictions, and the prohibition of alcoholic beverages.
       Chapter 4 of the MRCA Ordinance governs “Vehicle Use.” Section 4.0 of the
MRCA Ordinance provides:
              “Traffic control. (a) No person shall drive any vehicle, as defined in
       the California Vehicle Code, upon any MRCA owned or managed
       parkland, roadway or parking areas except upon, and subject to, any posted
       traffic control signs and/or pavement markings. Traffic control signs
       include, but are not limited to, stop signs, speed limit signs, directional
       signs, turning signs, road closure signs, road hours of operation sign,
       commercial truck restrictions, and signs limiting vehicle use on trails. . . .
              “(b) No currently registered owner of a motor vehicle shall allow or
       permit his or her vehicle to be operated in violation of § 4.0(a).”


       MRCA Ordinance Section 4.2 authorizes MRCA to use “automated” photographic
or video equipment to enforce section 4.0 of the ordinance. Section 4.2.1 of the MRCA
Ordinance provides:

1
        For a general review of joint power agreements in California, see the Senate Local
Government Committee’s publication, Governments Working Together –– A Citizen’s
Guide to Joint Powers Agreements (August 2007).
http://senweb03.senate.ca.gov/committee/standing/GOVERNANCE/GWTFinalversion2.
pdf (accessed March 18, 2015).


                                              3
              “Enforcement. (a) The only penalty for a violation of § 4.0 that is
       enforced by means of automated motor vehicle enforcement shall be by
       imposition of an administrative penalty pursuant to § 5.4, as authorized by
       Government Code § 53069.4.
              “(b) The only means of enforcement of § 4.0(b) shall be by the
       imposition of an administrative penalty pursuant to § 5.4, as authorized
       pursuant to Government Code § 53069.4.”


       Section 5.4 of the MRCA Ordinance provides:
              “Automated motor vehicle enforcement. Any violation of § 4.0
       which is enforced by means of automated motor vehicle enforcement
       pursuant to § 4.2 shall be deemed a noncriminal violation for which no
       points authorized by the California Vehicle Code (‘Point System for
       License Suspension’) shall be assigned to the owner or driver of the
       vehicle. The only penalty for a violation of § 4.0 that is enforced by means
       of automated motor vehicle enforcement shall be by imposition of an
       administrative penalty pursuant to § 5.4, as authorized pursuant to
       Government Code § 53069.4.”


       Under Government Code section 53069.4, subdivision (a), a local agency may
make a violation of any ordinance adopted by the agency “subject to an administrative
fine or penalty.” When a local agency elects to do so, Government Code section
53069.4, subdivision (a), commands that the local agency “shall set forth by ordinance
the administrative procedures that shall govern the imposition, enforcement, collection,
and administrative review by the local agency of those administrative fines or penalties.”
At the same time, however, Government Code section 53069.4, subdivision (a), does not
specifically dictate any particular procedure which must be afforded a person in
connection with an agency’s administrative procedures for imposing, enforcing and
administratively reviewing the agency’s administrative fines or penalties.

                                             4
       In accord with the provisions of the MRCA Ordinance noted above, MRCA has
erected stop signs on certain publicly travelled roadways in the parklands that it controls,
and has installed automated video camera traffic enforcement systems at certain of those
stop sign locations. MRCA’s automated video camera traffic enforcement systems do
not record an image of a driver; the automated systems only records a video image of the
license plates of a vehicle. At a stop sign where a MRCA automated video camera traffic
enforcement system is installed, an in-ground sensor detects when an approaching vehicle
is not slowing at the stop sign and triggers a video camera which is saved to a computer
system. Later, a park ranger reviews the video. When the ranger visually observes a
failure to stop, he prepares an “administrative citation” and mails it to the vehicle’s
registered owner.
       MRCA Ordinance section 4.2.3(a) grants a registered owner of a vehicle the right
to contest a MRCA administrative citation at a MRCA “administrative appeal hearing.”
At such a hearing, “the image that served as a basis of the [administrative] citation shall
be prima facie evidence” of a violation MRCA Ordinance section 4.0. (Ibid.) Under
MRCA Ordinance section 4.2.3(b), the following affirmative defenses are available to a
registered vehicle owner:
       “(b) If a prima facie case has been established, the hearing officer may
       consider the following affirmative defenses, as to which the registered
       owner [of a vehicle] identified in the citation will have the burden of proof:
       “(1) That the automated motor vehicle enforcement system was not
       operating properly at the time of the offense.
       “(2) That the license plate number or other source of identification of the
       vehicle cannot be determined.
       “(3) That the motor vehicle or registration plates of the motor vehicle were
       stolen before the violation occurred.
       “(4) That the vehicle was operated without the consent of the registered
       vehicle owner.



                                               5
       “(5) That other extenuating circumstances were present during the incident
       which, in the interest of justice, require dismissal.”


       Fairly construed, the MRCA Ordinance provides that, upon MRCA’s collection of
a video of a license plate, a registered owner of a vehicle is liable for a stop sign violation
under section 4.0 of the ordinance, and its resulting administrative penalty, without proof
that the vehicle owner was driving the vehicle. As the trial court accurately stated in
ruling on a MRCA demurrer to one of Everett’s earlier pleadings, “the driver’s identity is
not an element of the offense” under section 4.0 of the MRCA Ordinance. Thus, unless a
vehicle owner can prove (by an unspecified burden) that another person was driving his
or her vehicle, and that the other person did not have the owner’s consent to be driving
the vehicle, then the vehicle owner pays.
       On January 16, 2011, one of MRCA’s automated video camera system recorded a
vehicle registered to plaintiff and appellant Everett failing to stop at a stop sign on a
roadway in a parkland property under MRCA’s control. On a date not ascertainable from
the record, a MRCA park ranger issued and mailed an administrative citation to Everett.
       Everett paid the administrative penalty of $175 indicated on the administrative
citation, and requested an administrative hearing before MRCA to contest the citation.
On April 7, 2011, a MRCA administrative officer denied Everett’s contest of the citation.
Everett did not appeal the administrative officer’s decision to the superior court for a trial
de novo as allowed pursuant to Government Code section 53069.4, subdivision (b).
       On August 18, 2011, the Appellate Division of the Los Angeles County Superior
issued its opinion in Mountains Recreation Conservation Authority v. Kaufman (2011)
198 Cal.App.4th Supp. 1 (Kaufman). In Kaufman, the court addressed a citee’s appeal
from a judgment of the superior court on a trial de novo affirming a decision by a MRCA
administrative hearing officer decision finding a violation of the MRCA Ordinance for
failing to stop at a stop sign on property under MRCA’s control. The citee in Kaufman
did not defend the administrative citation by directly challenging the legality of MRCA’s
automated video camera traffic enforcement system. Rather, on a factual front, the citee

                                               6
testified that he was not “‘the driver of the vehicle cited for the moving violation.’” On a
legal front, the citee argued that the video taken by MRCA’s system did not show that he
was the driver. (Kaufman, supra, 198 Cal.App.4th Supp. at p. 4.) The trial court found
the citee guilty of the moving violation. On his appeal to the Appellate Division, the
citee argued that sections 4.0 and 4.2.1 of the MRCA Ordinance were preempted by the
Vehicle Code. (Id. at p. 5.) The citee argued that he could not be cited under the MRCA
Ordinance at all, but only under the Vehicle Code. The Kaufman court rejected the
citee’s argument on appeal, finding there was “nothing in the record” before the court to
support the citee’s contention that the MRCA Ordinance “was enforced on a highway
within the meaning of Vehicle Code section 360.” (Id. at p. 7.)
The Current Lawsuit
       In August 2011, Everett filed a class action complaint against MRCA. In August
2013, Everett filed his operative fifth amended complaint. It alleged three causes of
action, listed respectively, as follows: declaratory relief; injunctive relief; and petition for
writ of mandate. Everett’s complaint alleged that the stop sign violation for which
MRCA cited him (as well as the other members of the putative class) occurred on a
“highway” as defined by Vehicle Code section 360, that Vehicle Code section 21 makes
the provision of the Vehicle Code uniformly applicable to all “highways” located in
California, that Vehicle Code section 21455.5 governs automated traffic enforcement
systems, and that MRCA failed to comply with the requirements of Vehicle Code section
21455.5 in establishing its automated video camera traffic enforcement system.
       MRCA filed a demurrer to Everett’s complaint arguing, among other legal issues,
that the Public Resources Code, not the Vehicle Code, gives MRCA the authority to
regulate vehicle traffic within the parklands under its control.
       On November 26, 2013, the court entered a minute order sustaining MRCA’s
demurrer to Everett’s complaint without leave to amend. On January 9, 2014, the court
signed and entered an order of dismissal of Everett’s action. Everett filed a timely notice
of appeal.



                                               7
                                       DISCUSSION
I.     The Statutory Issue
       Everett contends the judgment must be reversed because the trial court erred in
ruling that MRCA’s automated video camera traffic enforcement system does not have to
comply with the Vehicle Code. Everett argues that the roadway in the MRCA-controlled
parkland where he was ticketed is a “highway” as defined in Vehicle Code section 360.
It necessarily follows, argues Everett, that the Vehicle Code applies to and establishes the
law governing the “highway” pursuant to Vehicle Code section 21. We find no error.
The Vehicle Code
       Effective July 1, 2011, six months after MRCA issued its administrative citation to
Everett, Vehicle Code section 21 was amended to read as follows:
       “(a) Except as otherwise expressly provided, the provisions of this code are
       applicable and uniform throughout the state and in all counties and
       municipalities therein, and a local authority shall not enact or enforce any
       ordinance or resolution on the matters covered by this code, including
       ordinances or resolutions that establish regulations or procedures for, or
       assess a fine, penalty, assessment, or fee for a violation of, matters covered
       by this code, unless expressly authorized by this code.
       “(b) To the extent permitted by current state law, this section does not
       impair the current lawful authority of [MRCA], a joint powers authority, or
       any member agency constituted therein as of July 1, 2010, to enforce an
       ordinance or resolution relating to the management of public lands within
       its jurisdiction.” (Italics added; Stats. 2010, ch. 616, § 1.)2



2
       Everett’s arguments on appeal are based upon the language of the current version
of Vehicle Code section 21 quoted above. Further, Everett’s arguments include a
significant discussion of the legislative history of the current version of Vehicle Code
section 21. Accordingly, we ignore the fact that a different version of Vehicle Code
section 21 existed in January 2011, when MRCA ticketed Everett.


                                               8
       Vehicle Code section 21’s language favoring uniformity of state vehicle laws, and
generally prohibiting local agencies from enacting vehicle ordinances, speaks in terms of
“matters covered by” the Vehicle Code; the section is not strictly limited to the subject of
“highways.”3 This said, Vehicle Code section 21 makes the Vehicle Code applicable to
matters covered by the Code, “[e]xcept as otherwise expressly provided . . . .” Further, a
local ordinance is prohibited “unless expressly authorized by [the Vehicle Code].”
The Public Resources Code
       As a so-called “joint powers authority,” MRCA possesses the “common power” of
its creating agencies as specified in the joint exercise of power agreement which created
MRCA. (See Gov. Code, § 6500 et seq.) In other words, MRCA’s powers are derived
from the powers possessed by its creating agencies and given to MRCA by its creating
agencies, or as otherwise granted by law.
       Under Public Resources Code section 33211, subdivision (c), the Santa Monica
Mountains Conservancy has the power to “[d]o any and all . . . things necessary to carry
out the purposes of the [conservancy].” Under Public Resources Code section 33211.5,
subdivision (a), certain prescribed “conditions of use” apply to property owned or subject
to the management of the Santa Monica Mountains Conservancy, including that “[a]ll
vehicle use . . . shall conform to posted signs.” (Id., subd. (a)(3).) Read together, Public
Resources Code sections 33211, subdivision (c), and 33211.5, subdivision (a), mean that
the Santa Monica Mountains Conservancy has the power to do any and all things
necessary to carry out the condition of land use in the conservancy, including the power
to assure that all vehicle use shall conform to posted signs. There is no language in the
noted Public Resources Code sections which refers to compliance with the requirements
of the Vehicle Code. Under Public Resources Code section 5786.1, subdivision (i),
recreation and park districts such as the Conejo Recreation and Park District and the

3
        Vehicle Code section 360 defines a highway to be “a way or place of whatever
nature, publicly maintained and open to the use of the public for purposes of vehicular
travel. Highway includes street.” Under this definition, the allegation in Everett’s 5AC
that the roadways in MRCA’s parklands are “highways” as defined by Vehicle Code
section 360 cannot be rejected as a matter of law.

                                              9
Rancho Simi Recreation and Park District are given the power “[t]o adopt ordinances
following the procedures of [Government Code sections 25120 through 25132].” There
is no allegation in Everett’s current case that MRCA failed to follow the requirements of
the Government Code when it adopted the MRCA Ordinance.
Analysis
       The trial court correctly ruled that it is “immaterial” whether or not the roadway in
the MRCA-controlled parkland where Everett was administratively cited is a “highway”
as defined in Vehicle Code section 360. Highway or not in Everett’s case, we find that
the MRCA Ordinance does not conflict with Vehicle Code section 21’s general
prohibition against local vehicle ordinances in favor of uniform state vehicle laws. There
is no conflict between the MRCA Ordinance and the Vehicle Code in Everett’s case, and
thus no state law supremacy, for the following reasons.
       MRCA’s authority to adopt vehicle ordinances for the parklands under its control
is derived from the provisions of the Public Resources Code discussed above. MRCA’s
power is not derived from the Vehicle Code’s authorizations to local agencies to adopt
rules and regulations for official traffic control devices such as stop signs. (See generally
Veh. Code, § 21100, subd. (d).) As the court in Kaufman, supra, 198 Cal.App.4th Supp.
1 recognized, the Public Resources Code provisions involved in Everett’s current case,
which underpin the MRCA Ordinance, are intended to regulate different subject matters
than the Vehicle Code, namely, public parklands on the one hand, and state highways on
the other hand. (Id. at p. 7.) While there may be room for some overlaying control in an
abstract examination, we agree with MRCA’s position that the Vehicle Code defers to the
Public Resources Code in the circumstances presented in Everett’s current case.
       Vehicle Code section 21, subdivision (b), expressly states that the section “does
not impair” MRCA’s authority “to enforce an ordinance . . . relating to the management
of public lands within its jurisdiction.” We find this language plain on its face. The
language means that the uniform governance of the Vehicle Code on matters covered by
the code is controlling, with the exception that this control “does not impair” MRCA’s
authority to enforce an ordinance relating to its “management” of public parklands.

                                             10
The implicit implication is that MRCA’s management is to be abided even where
enforcement of a MRCA ordinance may not align with or may be different from, the
Vehicle Code.
       In adopting and enforcing the MRCA Ordinance, MRCA undoubtedly was acting
in a “management” capacity over the parkland properties under its control. To “impair”
means to “make worse; diminish in quantity, value, excellence, or strength; do harm to.”
(Webster’s 3d New Internat. Dict. (2002) p. 1131.) Application of the Vehicle Code’s
provisions governing automated traffic enforcement systems, in particular Vehicle Code
section 210,4 plainly would diminish the value of, and or do harm to, MRCA’s automated
video camera traffic enforcement systems because the Vehicle Code requires automated
traffic enforcement systems to have the capability of imaging the driver of a vehicle, and
MRCA’s system does not have that capability.
       Everett proffers an argument based on legislative history in support of a contrary
conclusion. Focusing on the first sentence segment of Vehicle Code 21, subdivision (b),
i.e. –– “To the extent permitted by current state law, . . . ” –– Everett argues that Vehicle
Code section 21 reflects the Legislature’s intent that MRCA may enforce traffic rules on
its lands, but only “to the extent permitted by current state law,” which includes abiding
the Vehicle Code’s requirements uniformly governing our state’s highways, which would
include the Vehicle Code’s requirements for automated traffic enforcement systems.
We are not persuaded.
       The legislative history of Vehicle Code section 21, subdivision (b), shows that it
was enacted as part of Senate Bill No. 949 (SB 949) during the 2010 legislative session.
SB 949 amended Vehicle Code sections 21 and 21100. The bill’s author introduced the
legislation to address a then-existing problem with several local governments which had

4
       Vehicle Code section 210 provides: “An ‘automated enforcement system’ is any
system operated by a governmental agency, in cooperation with a law enforcement
agency, that phographically records a driver’s responses to a rail or rail transit signal or
crossing gate, or both, or to an official traffic control signal described in Section 21450,
and is designed to obtain a clear photograph of a vehicle’s license plate and the driver of
the vehicle.”

                                             11
“elected to make it their official policy to ignore certain moving violations and penalties
in the [Vehicle Code] and punish these offenses under their own local ordinances.”
(See Assem. Com. on Transportation, Bill Analysis on Sen. Bill No. 949 (2009-2010
Reg. Sess.) June 28, 2010.) The local governments had established ordinances covering
violations identical to ones contained in the Vehicle Code; had imposed their own fines;
had failed to charge state-mandated fees, surcharges, and penalty assessments; and, thus,
had retained all of the revenues for themselves. (Ibid.) SB 949 addressed this situation
by amending Vehicle Code section 21100 to include subdivision which would disallow
local governments from pursuing the practice of enacting alternate traffic ordinances to
keep their own money while depriving the state of its money. (See Stats. 2010, ch. 616,
§ 2 et seq.)
       In conjunction with amending Vehicle Code section 21100, SB 949 also amended
Vehicle Code section 21 to add subdivision (b) noted above. The addition of subdivision
(b) to Vehicle Code section 21 was intended by the bill’s author to address a “concern”
that the bill’s provisions concerning Vehicle Code section 21100 might be construed to
“preclude park districts from enforcing traffic restrictions they are authorized to enact.”
(Assem. Com. on Transportation, Bill Analysis of Sen. Bill No. 949, supra.) As more
fully explained in the bill analysis: “[T]here is some concern that [SB 949] might
preclude park districts from enforcing traffic restrictions they are authorized to enact by
the Public Resources Code. This bill should therefore be amended to provide that
‘Nothing in this article shall impair or be construed to impair the authority of any local
park authority or district whose authority is established pursuant to a separate state code
to enact or enforce any ordinance relating to the management of public lands and
parklands or to establish a fine, penalty, assessment, or fee for violation thereof.”’
       Everett argues that the legislative history shows that MRCA’s authority to control
traffic within its parklands extends only to the point that it has such authority under the
Public Resources Code, and that this does not include the authority to ignore the Vehicle
Code. In short, Everett argues that MRCA’s authority to regulate traffic as given by the
Public Resources Codes is not independent from, but is subject to, the requirements of the

                                             12
Vehicle Code. In support of this proposition, Everett further cites a number of published
cases which hold that the state legislature has preempted the field of motor vehicle traffic
regulation and that any authority delegated to local authorities to regulate traffic is strictly
construed. In this regard, Everett cites such cases as Rumford v. City of Berkeley (1982)
31 Cal. 3d 545, 548–550, Save the Sunset Strip Coalition v. City of West Hollywood
(2001) 87 Cal. App. 4th 1172, 1177, and City of Lafayette v. County of Contra Costa
(1979) 91 Cal. App. 3d 749, 755. Everett argues that any delegation of power to prescribe
traffic rules must be expressly, not impliedly, authorized by the Legislature. (Citing
Rumford v. City of Berkeley, supra, 31 Cal.3d at p. 550.)
       We reject Everett’s arguments because, while correctly citing the law concerning
the supremacy of state law, he errs in the application of the law. His case is an example
where the Legislature has expressly authorized a particular local authority, namely parks
and recreation districts, to exercise power to prescribe traffic rules through Vehicle Code
section 21, subdivision (b). In other words, the situation which SB 949 did not want to
be practiced –– a local county or city government enacting ordinances to circumvent the
Vehicle Code and deny the state certain monies it would otherwise receive –– is allowed
for park and recreation districts, and, specifically, is allowed to be practiced by MRCA.
       Finally, Everett argues that divorcing the Public Resources Code from the Vehicle
Code means that MRCA has “carte blanche to ignore the Vehicle Code” when it comes to
adopting vehicle regulations on public roadways in the parklands under MRCA’s control.
This may or may not be true, but it is an issue not presented by Everett’s case. Here, we
hold only that MRCA’s automated video camera traffic enforcement system is not subject
to the Vehicle Code’s provisions governing automated traffic enforcement systems, and,
thus, MRCA is not operating such a system in violation of the Vehicle Code.
II.    The Cause of Action Labeled “Unjust Enrichment”
       Everett contends the judgment of dismissal must be reversed because the trial
court erred when it sustained MRCA’s demurrer to his cause of action labeled “unjust
enrichment” in his first amended complaint. We find no error.



                                              13
       The only issue argued in the parties’ briefs on appeal regarding the issue of
Everett’s cause of action for “unjust enrichment” is whether California pleading law
recognizes a “cause of action for unjust enrichment.” We find “there is no cause of
action in California for unjust enrichment.” (Melchior v. New Line Productions, Inc.
(2003) 106 Cal. App. 4th 779, 793.) Accordingly, we affirm the judgment in Everett’s
current case.
III.   The Statute of Limitations Issue
       Having determined that the trial court correctly sustained MRCA’s demurrer for
the reasons discussed above, we need not and do not address Everett’s contentions and
arguments concerning the trial court’s ruling on statute of limitations issues.
                                      DISPOSITION
       The judgment is affirmed. Each party to bear its own costs on appeal.




                                                         BIGELOW, P. J.
We concur:




                     FLIER, J.




                     GRIMES, J.




                                             14